 1   STEPHENSON, ACQUISTO & COLMAN
     MELANIE JOY YOUNG, ESQ.          (SBN 113755)
 2
     BARRY SULLIVAN, ESQ.             (SBN 136571)
 3   RICHARD A. LOVICH, ESQ.          (SBN 113472)
     AANCHAL V. SANGHVI, ESQ.         (SBN 315053)
 4
     asanghvi@sacfirm.com
 5   303 N. Glenoaks Blvd., Suite 700
     Burbank, CA 91502
 6
 7   Telephone: (818) 559-4477
     Facsimile: (818) 559-5484
 8
     Attorneys for Plaintiff
 9
     KERN COUNTY HOSPITAL AUTHORITY
10
                         UNITED STATES DISTRICT COURT
11
                       EASTERN DISTRICT OF CALIFORNIA
12
13
     KERN COUNTY HOSPITAL                   Case No.: 1:18-cv-00473-DAD-JLT
14   AUTHORITY, a public agency that is a
     local unit of government, which owns   [PROPOSED] ORDER GRANTING
15
     and operates KERN MEDICAL              LEAVE TO FILE FIRST AMENDED
16   CENTER ,                               COMPLAINT
17
                      Plaintiff,
18              vs.
19   UNITEDHEALTHCARE INSURANCE
20   COMPANY, a Connecticut for-profit
     corporation and DOES 1 THROUGH 25,
21   INCLUSIVE
22
                      Defendants.
23
24
25
26
27
28
     FC 21931                                  [PROPOSED] ORDER GRANTING LEAVE TO FILE
                                        -1-    FIRST AMENDED COMPLAINT
 1                                            [PROPOSED] ORDER

 2              The parties have stipulated that the plaintiff may file a first amended complaint to add
     two addition defendants. (Doc. 15) Thus, the Court ORDERS:
 3
                1.     The plaintiff may file the agreed-upon first amended complaint within two court
 4
     days;
 5              2.     The defendant’s answer to the complaint is DEEMED responsive to the first
 6   amended complaint.
 7
 8   IT IS SO ORDERED.

 9       Dated:       October 3, 2018                             /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     FC 21931                                                  [PROPOSED] ORDER GRANTING LEAVE TO FILE
                                                       -2-     FIRST AMENDED COMPLAINT
